Case 1:19-bk-13624-SDR   Doc 2 Filed 08/29/19 Entered 08/29/19 15:29:17   Desc
                         Main Document    Page 1 of 7

                                                               1:19-bk-13624
Case 1:19-bk-13624-SDR   Doc 2 Filed 08/29/19 Entered 08/29/19 15:29:17   Desc
                         Main Document    Page 2 of 7

                                                               1:19-bk-13624
Case 1:19-bk-13624-SDR   Doc 2 Filed 08/29/19 Entered 08/29/19 15:29:17   Desc
                         Main Document    Page 3 of 7

                                                               1:19-bk-13624
Case 1:19-bk-13624-SDR   Doc 2 Filed 08/29/19 Entered 08/29/19 15:29:17   Desc
                         Main Document    Page 4 of 7

                                                               1:19-bk-13624
Case 1:19-bk-13624-SDR   Doc 2 Filed 08/29/19 Entered 08/29/19 15:29:17   Desc
                         Main Document    Page 5 of 7

                                                               1:19-bk-13624
Case 1:19-bk-13624-SDR   Doc 2 Filed 08/29/19 Entered 08/29/19 15:29:17   Desc
                         Main Document    Page 6 of 7

                                                               1:19-bk-13624
Case 1:19-bk-13624-SDR   Doc 2 Filed 08/29/19 Entered 08/29/19 15:29:17   Desc
                         Main Document    Page 7 of 7

                                                               1:19-bk-13624
